Per Curiam. This is a capital murder case in which Frank Williams, Jr. was convicted and sentenced to death by lethal injection. Counsel for appellant, Thomas A. Potter, was ordered to appear on October 17, 1994, to show cause why he should not be held in contempt for failure to file the abstract and brief in this cause. See per curiam opinion delivered on October 3, 1994. At the show cause hearing, Mr. Potter appeared and stated that he had prepared an abstract and brief on behalf of the appellant. We granted his motion to file a belated brief and, subsequent to the hearing, Mr. Potter filed the abstract and brief.  At the hearing, Mr. Potter entered a plea of guilty to the contempt order and offered mitigating circumstances. After hearing and considering counsel’s statements and other matters before the court, we find Mr. Potter in contempt of court for failure to file a timely abstract and brief on behalf of appellant, and impose a fine of $250.00 for such conduct. We direct that a copy of this opinion be forwarded to the Committee on Professional Conduct. It is so ordered. Corbin, J., not participating.